                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    (DANVILLE DIVISION)

UNITED STATES OF AMERICA,

                                                     Case No.: 4:18-CR-00011-5
v.

PHILLIP DAEKWON MILES
              Defendant.

                   PHILLIP DAEKWON MILES’ RESPONSE TO FPD LETTER

          Comes now the Defendant, Phillip Daekwon Miles, by counsel, and hereby responds

      to this Court’s Order [ECF No. 780] as follows:

          1) joins Marcus Davis’ [ECF No. 787] filing and incorporates the arguments and

               authority as stated therein;

          2) joins Kevin Trent’s [ECF No. 786] filing and, likewise, incorporates the arguments

               and authority as stated therein;

          3) joins Dashaun Trent’s [ECF No. 789] filing and, further, incorporates the

               arguments and authority as stated therein.

          WHEREFORE, the Defendant requests that the Court permit necessary witness(es) to

      testify at trial.

                                              Respectfully submitted,

                                              PHILLIP DAEKWON MILES
                                              By Counsel

                                              s/ M. Tyson Daniel ____________
M. Tyson Daniel (VSB #43979)
Magee, Goldstein, Lasky and Sayers
310 First St., S.W., Ste. 1200
Roanoke, VA 24011
(540) 343-9800 Phone
(540) 343-9898 Facsimile
tdaniel@mglspc.com
Counsel for Phillip Daekwon Miles

Cary B. Bowen, Esq. (VSB # 17313)
Bowen, Clements & Favret, PLLC
8740 Landmark Road
Richmond, VA 23228
(804) 801-5939 Phone
(804) 597-0067 Facsimile
cbowen@carybowenlaw.com
Counsel for Phillip Daekwon Miles

                                 CERTIFICATE OF SERVICE
             I hereby certify that on the 23rd day of September 2019, the foregoing Motion was
      electronically filed with the Clerk of Court using the CM/ECF system which will send
      notification of such filing to all counsel of record.   s/ M. Tyson Daniel__
                                                              M. Tyson Daniel
                                                              Counsel for Phillip Daekwon Miles
